                                                      [Docket Nos. 49, 54]


                 IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEW JERSEY
                            CAMDEN VICINAGE


 CHASE BANK USA, N.A.,

           Plaintiff,
                                           Civil No. 18-9058 (RMB/KMW)
      v.

 PREMIER INVESTIGATION                     ORDER
 SERVICES, LLC, a/k/a ENM
 INVESTMENTS, et al.,

           Defendants.




     Currently pending before the Court are two motions filed by

Plaintiff Chase Bank USA, N.A. The first is its Motion for Entry

of Default Judgment, or, in the Alternative, for Summary Judgment

as against Defendants Premier Investigation Services LLC, a/k/a

ENM Investments (“Premier”) and Foster & Parks Group LLC, d/b/a

Mitchell and Associates, a/k/a Mediation Offices of Mitchell &

Associates    (“F&P”     and,   collectively,   the   “LLC   Defendants”).

[Docket No. 49.] The second pending motion is a Motion for Summary

Judgment and for a Permanent Injunction Against Defendant Marie

Parks. [Docket No. 54.]

     As to the first motion, F&P and Premier were dissolved and

terminated pursuant to N.J. STAT. ANN. § 42:2C on May 3 and 4, 2018,

respectively. [Docket No. 49-3, Exhs. P-Q.] Plaintiff filed this
suit on May 10, 2018, days after the LLCs were terminated. [Docket

No. 1.]

      According    to   Section    42:2C-49,     “[a]   dissolved    limited

liability company shall wind up its activities, and the company

continues after dissolution only for the purpose of winding up.”

N.J. STAT. ANN. § 42:2C-49(a). “Winding up” includes “prosecut[ing]

and defend[ing] actions and proceedings, whether civil, criminal,

or administrative.” Id. § 42:2C-49(b)(2)(c). Per Section 42:2C-2,

      “[t]erminated” means, with respect to a limited
      liability company, that such company has been dissolved,
      that all of its affairs have been wound up, and that all
      of its assets have been either applied to discharge its
      obligations to creditors, including members that are
      creditors, or distributed to its members.

Id. § 42:2C-2 (emphasis added).

      That Premier and F&P had both been terminated prior to the

filing of this suit means their affairs had been wound up prior to

the filing of this suit. Since an LLC continues to exist after

dissolution only for the purpose of winding up, it follows that

Premier and F&P no longer existed as legal entities at the time of

the filing of this suit because the State of New Jersey Department

of the Treasury had already granted a Certificate of Termination

as to both LLC Defendants. 1 Thus, no later than May 4, 2018, neither

of the LLC Defendants could sue or be sued.


1 In its brief, Plaintiff argues that the LLC Defendants are still amenable to

suit because neither of their respective certificates of formation have been
“cancelled.” [Docket No. 49-1, at 3 n.4.] Plaintiff rests this argument on a
District of New Jersey case that quoted the following language from a Supreme

                                      2
        In its second motion, Plaintiff alleges, in an effort to prove

irreparable harm, that “[i]t is probable Parks still possesses the

confidential information of Chase’s cardmembers, and, if given the

opportunity, will resurrect her fraudulent conduct in the absence

of a permanent restraint.” [Docket No. 54-1, at 20-21.] In her

response, Ms. Parks disputes that allegation. [Docket No. 56.] She

states that once she learned that the accounts in question were

with Chase, she “immediately . . . remove[d] any information

pertaining to [C]hase accounts from the system and [she] ceased

all collection on the accounts.” [Id.] She later dissolved her

businesses and “gave [her] hard drive to courier from [C]hase.”

[Id.]

        Therefore,

        IT IS this   26th   day of   FEBRUARY       2020, hereby:

        ORDERED   that   Plaintiff’s       Motion   for   Entry   of   Default

Judgment, or, in the Alternative, for Summary Judgment [Docket No.

49] is DENIED in its entirety; and it is further


Court of Washington case: “[O]nce a limited liability company’s certificate
of formation is canceled, it no longer exists as a separate legal entity for
any purpose.” See International Union of Operating Engineers, Local 68, AFL-
CIO v. RAC Atl. City Holdings, LLC, Nos. 11-3932 and 11-4585, 2013 WL 353211,
at *9 (D.N.J. Jan. 29, 2013) (quoting Chadwick Farms Owners Ass’n v. FHC,
LLC, 207 P.3d 1251, 1257 (Wash. 2009)). But, predictably, that Supreme Court
of Washington case analyzed Washington — not New Jersey — statutes. See
generally Chadwick Farms, 207 P.3d 1251. As discussed above, the New Jersey
statutes at issue in this case allow for LLCs to be “terminated,” not
“cancelled.” See N.J. STAT. ANN. § 42:2C-2. Therefore, it is irrelevant that,
as Plaintiff argues, “[t]he certificates of formation of either of the LLC
Defendants have not been canceled.” [Docket No. 49-1, at 3 n.4.] What matters
is that both LLCs have been terminated. Therefore, by the time Plaintiff
filed this suit on May 10, 2018, the LLC Defendants could no longer be sued
pursuant to New Jersey law.

                                       3
     ORDERED    that     Plaintiff’s   Complaint   is   DISMISSED   as    to

Defendants     Premier    Investigation    Services     LLC,   a/k/a     ENM

Investments, and Foster & Parks Group LLC, d/b/a Mitchell and

Associates, a/k/a Mediation Offices of Mitchell & Associates; and

it is further

     ORDERED that, in the event Plaintiff wishes to continue its

pursuit of a permanent injunction as against Ms. Parks, Plaintiff

shall notify the Court of its decision within 10 days of the date

of this Order, at which point the Court will either set a hearing

date or dismiss the motion as moot.



                            s/Renée Marie Bumb
                            RENÉE MARIE BUMB
                            United States District Judge




                                       4
